Citation Nr: 1226387	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) (previously claimed separately as a brain concussion with secondary memory loss and seizures). 

2.  Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to the residuals of TBI. 

3.  Entitlement to service connection for bilateral tinnitus, to include as secondary to the residuals of TBI.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy from October 1955 to August 1959. 

This case comes before the Board of Veteran's Appeals (the Board) on appeal from a September 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas. 

As noted in the Board's January 2010 remand, the RO developed the Veteran's claim of entitlement service connection for a brain concussion and service connection for memory loss and seizures secondary to a brain concussion, as two separate claims.  However, the Veteran's representative has asserted that these claims should be recharacterized as one claim; service connection for residuals of a traumatic brain injury (TBI).  The Board agrees, and the issue has been recharacterized as stated on the title page. 

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in November 2008.  In an October 2008 letter, the Veteran asserted that he no longer wished to participate in a VA hearing.  He has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

As noted, the Board remanded the Veteran's claims in January 2010.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in an April 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence does not show that the Veteran has  residuals of a TBI related to service.

2.  The competent and probative evidence does not show that the Veteran's currently diagnosed bilateral hearing loss disability is related to service or residuals of TBI.

3.  The competent and probative evidence does not show that the Veteran's currently diagnosed tinnitus is related to service or residuals of TBI.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of TBI is not warranted.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to residuals of TBI, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2011).

3.  Entitlement to service connection for tinnitus, to include as secondary to residuals of TBI, is not warranted.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for residuals of a TBI as well as for a bilateral hearing loss disability and tinnitus, both to include as secondary to the residuals of TBI.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As noted, in January 2010, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to schedule the Veteran for VA TBI and audiological examinations and associate reports of the examinations with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded VA TBI and audiological examinations in February 2010 and reports of the examinations were associated with his claims folder.  The Veteran's claims were readjudicated via the April 2011 SSOC.  

Accordingly, the Board finds that there has been compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in May 2006, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, a medical article, as well as postservice VA treatment records.  

The Veteran was afforded VA TBI and audiological examinations in February 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the February 2010 VA TBI examiner rendered a diagnosis of focal motor seizure disorder and thereafter concluded that it is "speculative" as to whether the disorder is related to the Veteran's documented April 1957 in-service head injury.  However, as will be discussed in detail below, the examiner provided a rationale as to his conclusion, which included examination of the Veteran and consideration of his medical history.  As such, the Board reiterates that the February 2010 VA TBI examination is adequate for evaluation purposes.    

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He withdrew his request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision in this appeal.

Service connection for residuals of TBI, bilateral hearing loss disability, and tinnitus

Because the issues of entitlement to service connection for residuals of a TBI, bilateral hearing loss disability, and tinnitus involve the application of the same law and regulations, for the sake of economy the Board will address them together.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Direct service connection

The Veteran claims entitlement to service connection for residuals of a TBI, bilateral hearing loss disability and tinnitus, which he contends is due to his military service.  See, e.g., the Veteran's claim for VA benefits dated in May 2006.

As to element (1), current disability, the Board notes that the February 2010 VA TBI examiner reported that there were no absolute residuals of TBI found upon examination of the Veteran.  However, he also rendered diagnoses of seizure disorder, cerebrovascular disease status post stroke/cerebrovascular accident, and dementia.  Additionally, it is undisputed that the Veteran is currently diagnosed with a bilateral hearing loss disability and tinnitus, as is evidenced by the report of the February 2010 VA audiological examination.  Puretone threshold during the February 2010 examination was in excess of 40 dB in the left ear at 2000 Hz, 3000 Hz, and 4000 Hz and in excess of 40 dB in the right ear at 3000 Hz and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a bilateral hearing disability under 38 C.F.R. § 3.385.  Element (1) is, therefore, satisfied as to all three claims.

With regard to element (2), evidence of an in-service incurrence of a disease or injury, the Veteran contends that he sustained a traumatic brain injury as a result of a motor vehicle accident during his active service.  His service treatment records demonstrate that in April 1957 he was treated for a head injury, with concussion, resulting from a traffic accident in which the Veteran was a passenger in a Navy van which hit a pole.  After the accident, the Veteran was hospitalized, where it was reported that he was somewhat lethargic and responding poorly.  The Veteran was released from the hospital to full duty three days after the accident.  The remainder of the Veteran's service treatment records, to include his August 1959 separation examination are negative for further complaints related to the head injury sustained in the April 1957 accident.  However, in June 1960, the Veteran applied for 60 days of active duty with the United States Navy Reserve, and was found not physically qualified for duty due to dizziness and fainting spells associated with an organic disease of the central nervous system.  The June 1960 report does not reference the Veteran's April 1957 motor vehicle accident and resulting head injury.

With respect to the Veteran's bilateral hearing loss disability and tinnitus, the Board observes that his service treatment records are absent complaints of or treatment of such.  The Veteran's October 1955 enlistment examination and August 1959 separation examination both revealed whispered voice testing of 15/15 in each ear.  However, the Board notes that the Veteran has reported acoustic trauma in service while working on and around aircraft.  Although the Veteran's service treatment records do not contain any documentation as to noise exposure, the Veteran is competent to describe the nature and extent of his in-service noise exposure and such is consistent with his training with aircraft engines and fuel systems, as noted on his DD-214.  See 38 C.F.R. § 3.159(a)(2); see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board observes that the record does not reflect medical evidence showing any manifestations of hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a hearing loss disability until May 2006 (more than 40 years after his separation from active service) that are consistent with a hearing loss disability.  Accordingly, service connection for a bilateral hearing loss disability is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's residuals of TBI, bilateral hearing loss disability, and tinnitus are not related to service.

Specifically, the Veteran was afforded a VA TBI examination in February 2010.  In addition to the results of a current examination, the VA examiner considered the Veteran's in-service head injury sustained in April 1957.  After examination of the Veteran, the VA examiner reported that no absolute residuals of the April 1957 head injury were found, as most residuals of post concussive syndrome after a head injury would have resolved after one year post injury.  However, as discussed above, he rendered diagnoses of focal motor seizure disorder, cerebrovascular disease status post stroke/cerebrovascular accident, and dementia.  He further noted that it was apparent that the Veteran did not have headaches, seizures, ataxia, dementia, or memory loss at the time of separation which was two years after the head injury.  With regard to the Veteran's reported current headaches, the VA examiner noted that the onset of the headaches was years after the April 1957 head injury and therefore concluded that the current headaches are "not likely (less likely as not)" caused by or a result of the head injury.  The examiner's rationale for his conclusion was based on his finding that headaches usually have an onset within a week to 90 days after injury.  Moreover, with respect to the diagnosed cerebrovascular disease, status post stroke/cerebrovascular accident, the VA examiner reported that it is not related to the in-service head injury, but rather related to other multiple factors.  He further noted that the Veteran's dementia and progressive memory loss is related to the cerebrovascular disease and has no relationship to the in-service head injury.  He also indicated that it is related to Creutzfeldt-Jakob disease, although he doubted whether the Veteran currently suffers from such.  In any event, the examiner also concluded that the Creutzfeldt-Jakob disease is not related to the head injury.    

Finally, the VA examiner reported that it is speculative as to whether the Veteran's seizure disorder is a result of his in-service head injury.  The Board notes that in finding it that is speculative as to whether the Veteran's seizure disorder is a result of his in-service head injury, the VA examiner provided a rationale for his conclusion.  Specifically, the examiner's rationale for his conclusion was his finding that the evidence of record does not show a specific time of onset of the seizure disorder, there was an absence of seizures documented on the 1960 examination, and no diagnosis of a seizure disorder was rendered until 2004.  As discussed above, he also noted a review of the Veteran's claims folder and his medical history.  The Board therefore finds that in qualifying his opinion with sufficient rationale, to include review of the Veteran's claims folder, examination of the Veteran, and review of medical history, remand is unnecessary for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

Additionally, the Veteran was afforded a VA audiological examination in February 2010.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of military noise exposure working with jet engines and prop engines on the flight line.  Despite the Veteran's in-service noise exposure, the audiologist concluded that, "it is not likely that [the Veteran's] hearing loss is due to military noise exposure" and "it is not likely that tinnitus is due to military noise exposure."  The audiologist's rationale for her conclusion was based on a review of the Veteran's claims folder, to include the Veteran's entrance and separation audiological examinations, which she reported was within normal limits.  She also considered the Veteran's reported onset of the tinnitus.        

The February 2010 VA TBI and audiological examination reports appear to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the February 2010 VA examiners' opinions appear to be consistent with the Veteran's medical history, which is absent any symptomatology of residuals of a TBI, a bilateral hearing loss disability, or tinnitus for several years after service, and his military enlistment and separation examinations which do not appear to show any threshold shifting between the time that the Veteran entered active duty and the time he was separated from active duty.  Further, in rendering the opinions, the VA examiners considered the Veteran's service treatment records, to include his head injury, and his report of military noise exposure, and determined that the in-service events did not cause his current residuals of TBI, hearing loss disability, or tinnitus.   

The Board observes that the Veteran submitted an Internet article dated in May 2007 which discusses the effects of Creutzfeldt Jakob Disease on the functionality of the brain.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the Internet article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Finally, the February 2010 VA examiner specifically noted that a diagnosis of Creutzfeldt Jakob Disease was "in doubt."  He based his diagnosis on examination of the Veteran, review of the Veteran's medical history, and consideration of the Veteran's complaints.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the medical article submitted by the Veteran is of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the examiner's opinion.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including headaches and memory loss as well as difficulty hearing and ringing in his ears), has presented no probative clinical evidence of a nexus between residuals of TBI, bilateral hearing loss disability, or tinnitus and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to an in-service head injury or acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of the claimed residuals of TBI, bilateral hearing loss disability, and tinnitus.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his residuals of TBI, bilateral hearing loss disability, and tinnitus and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had residuals of a TBI, a bilateral hearing loss disability, and tinnitus continually since service.  While the Veteran is competent to report residuals of a TBI, hearing loss, and tinnitus over the years since service, the Board notes that none of these disabilities were reported on his August 1959 separation examination.  Although dizziness and fainting spells associated with an organic disease of the central nervous system were noted on a June 1960 application for 60 days of active duty with the United States Navy Reserve, the report does not reference the Veteran's April 1957 motor vehicle accident and resulting head injury.  Moreover, this was more than six months after the Veteran's discharge from active duty in August 1959.  Additionally, the first postservice evidence of complaint of, or treatment for either a bilateral hearing loss disability or tinnitus is dated in July 2004 when the Veteran sought treatment for ringing in his left ear.  See a VA treatment record dated in July 2004.  This was more than 40 years after the Veteran left service in August 1959.

The Board therefore finds that the Veteran's current statements regarding a continuity of residuals of a TBI, a bilateral hearing loss disability, and tinnitus since service are not credible.  His August 1959 separation examination from service as well as the February 2010 VA examinations contradict any current assertion that his current residuals of a TBI, bilateral hearing loss disability, and tinnitus were manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for residuals of a TBI, a bilateral hearing loss disability, or tinnitus for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claims fail on this basis.  
 
Secondary service connection for bilateral hearing loss disability and tinnitus

With respect to the Veteran's claim that his bilateral hearing loss disability and tinnitus are related to the residuals of TBI, as was detailed above, in order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, supra.

With regard to element (1), as discussed above, it is undisputed that the Veteran is currently diagnosed with a bilateral hearing loss disability and tinnitus.  See the February 2010 VA audiological examination.  Accordingly, the first Wallin element has been satisfied.

Turning to crucial Wallin element (2), the Veteran is not service-connected for residuals of TBI.  As such, his claims fail on this basis.  

Conclusion

In summary, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of a TBI as well as a bilateral hearing loss disability and tinnitus, to include as secondary to the residuals of TBI.  The benefits sought on appeal are accordingly denied.

CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for residuals of a TBI (previously claimed separately as a brain concussion with secondary memory loss and seizures) is denied. 

Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to the residuals of TBI, is denied. 

Entitlement to service connection for bilateral tinnitus, to include as secondary to the residuals of TBI, is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


